Citation Nr: 1439072	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for chondromalacia of the left knee.  

2.  Entitlement to an initial disability rating greater than 40 percent for Hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to August 1979. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for the disabilities on appeal and evaluated the Veteran's chondromalacia of the left knee as 10 percent disabling and the Veteran's Hepatitis C as noncompensable.  In an October 2009 rating decision, the RO increased the rating for Hepatitis C to 40 percent for the entire appeal period.  As this increase does not constitute a full grant of the benefits sought, this issue is before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran reported that he has not worked since 1999 as a construction worker because he was fired because of his knee disability.  See August 2009 VA examination.  However, the Veteran has stated that he does work as a carpenter.  See July 2009 VA treatment record.  Because the record shows that the Veteran is gainfully employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board.  

The issue of entitlement to vocational rehabilitation benefits has been raised by the Veteran, but it is unclear whether it has been addressed by the Agency of Original Jurisdiction (AOJ) and whether the Veteran has been notified of any determination.  See August 2009 Application for Vocational Rehabilitation.  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in August 2009 that was inadequate as the examiner indicated that he did not review the Veteran's medical records.  Further, the examiner did not provide enough detail regarding the Veteran's left knee symptoms for purposes of evaluating the Veteran's left knee disability under all potentially applicable diagnostic codes.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and severity of the Veteran's service-connected left knee chondromalacia and Hepatitis C.  See 38 C.F.R. § 4.2 (2013).  The Board notes that the Veteran failed to appear for the scheduled January 2011 VA examination.  However, there is no indication in the record that the AOJ provided notice to the Veteran of the January 2011 VA examination.  Therefore, notice of the new VA examination should be sent to the Veteran's current address.  

The RO has requested Social Security Administration (SSA) disability records from the SSA.  On August 2009, the SSA responded that it does not have any medical records pertaining to the Veteran.  However, there is no indication that the RO provided the Veteran with notice regarding the unavailability of these records, as is required under 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding the left knee and Hepatitis C.

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain outstanding VA treatment records, to include records from November 2009 to June 2010, and from January 2011 to present.

Associate any records obtained with the claims file or on VBMS/ Virtual VA.

3. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

If, after making continued efforts to obtain the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. After the above development has been conducted, schedule the Veteran for VA examinations to determine the current nature and severity of the Veteran's left knee disability and Hepatitis C.  Please provide notice of the scheduled VA examination to the Veteran at his current address.  The exam notification letter sent to the Veteran must be placed in the claims file prior to its return to the Board.  

In the scheduling of the examination(s), the Veteran should notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014)

(a) Please address the current nature, severity, and all symptoms of the Veteran's left knee disability.  For purposes of the opinion, please including the following:

(1) Please set forth the extent of any functional loss present for the service-connected left knee disability due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

(2) Please indicate whether there is favorable or unfavorable ankylosis of the left knee.  

(3) Please indicate whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(4) Please indicate whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

(b) Please address the current nature, severity, and all symptoms of the Veteran's Hepatitis C.

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

5. Complete the above development and any additional development that is deemed warranted.  Then adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



